Case 9:18-cv-00119-RC-ZJH Document 25 Filed 08/15/20 Page 1 of 1 PageID #: 100



                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

GARLAND WAYNE BALLENTINE, III                    §

VS.                                              §           CIVIL ACTION NO. 9:18cv119

BRIAN COLLIER                                    §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Garland Wayne Ballentine, III, proceeding pro se, filed the above-styled civil rights lawsuit.

The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that a motion for

summary judgment filed by plaintiff be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. Plaintiff’s motion for summary judgment

is DENIED.

               So ORDERED and SIGNED, Aug 15, 2020.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge
